Case 3:12-cv-02389-PGS-DEA Document 855 Filed 04/09/19 Page 1 of 1 PageID: 17029


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                                 LLP
 COUNSELLORS AT LAW

PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                                General E-mail: clphk@njlawfirm.com
                                                                                Internet Address: www.njlawfirm.com
                                                                                                                   
                                                            PETER S. PEARLMAN, ESQ.  Email: psp@njlawfirm.com 
                                                            Direct Dial: 551‐497‐7131  /  Cell Phone: 201‐709‐0597 



                                                 April 9, 2019

  Via ECF
  Honorable Peter G. Sheridan, U.S.D.J.
  U.S. District Court, District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 E. State Street, Room 4050
  Trenton, New Jersey 08608

                 Re:     In re Lipitor Antitrust Litigation
                         Civil Action No.: 3:12-cv-02389-PGS-DEA

  Dear Judge Sheridan:

          As Your Honor knows, this firm is one of the counsel for the direct purchaser class
  plaintiffs in the above-referenced matter. I write on behalf and at the request of all parties in
  response to Your Honor’s March 29, 2019 Judicial Notice to Counsel to advise the Court that all
  parties consent to the appointment of a discovery master.

          Counsel are in the process of meeting and conferring in an attempt to come to a collective
  resolution on the other three items raised in that Notice and request, respectfully, a short extension
  of time to do so. With the Court’s permission, counsel propose to advise the Court by April 25,
  2019 of the parties’ resolution of the remaining issues or their respective positions on any issue(s)
  they have not been able to resolve.

                                                 Respectfully,

                                                 /s/ Peter S. Pearlman
                                                 Peter S. Pearlman

  PSP/mds

  cc:    All Counsel of Record (Via ECF)
